J-S71026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DALIYL RAA’ID MUHAMMAD

                            Appellant                  No. 535 MDA 2014


                Appeal from the PCRA Order February 11, 2014
               In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0002967-2002
                                         CP-22-CR-0003009-2002


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and FITZGERALD, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED JANUARY 23, 2015

        Appellant, Daliyl Raa’id Muhammad, is a serial PCRA petitioner and pro

se motions filer. The instant petition—his fourth before this Court—was filed

on May 31, 2013. Muhammad’s judgment of sentence became final on

September 16, 2004, which date is thirty days after this Court affirmed his

judgment of sentence. In this appeal, he claims that he has pled two

exceptions to the time bar provided in 42 Pa.C.S.A. 9545(b), specifically

subsections (i) and (ii).

        The bases for the exceptions are materials he received from “York

County authorities on December 27, 2011,” and an “affidavit” from a fellow

inmate, James Blackwell, which is dated April 20, 2011. The “affidavit” was a
____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S71026-14



subject of Muhammad’s PCRA petition filed in 2011, see PCRA petition, filed

May 23, 2011, at ¶15, and this Court explained why it does not constitute

after-discovered evidence, see Commonwealth v. Muhammad, 1605 MDA

2011,    at   3   n.3   (Pa.   Super.,   filed   March   26,   2012)   (unpublished

memorandum). Muhammad obviously cannot now relitigate this issue in the

current appeal.

        As for the December 27, 2011 materials, Muhammad did not file the

instant petition containing this claim until May 31, 2013—318 days after this

Court dismissed his previous petition. Muhammad had 60 days to file a

petition containing this claim from the date of the order resolving his

previous petition. See Commonwealth v. Lark, 746 A.2d 585, 588 (Pa.

2000). Even assuming for the sake of argument that such a claim fits within

an exception to the timeliness requirement, we note that it must fail, as it

was not filed within sixty days of the date the claim could have been

presented. See 42 Pa.C.S.A. § 9545(b)(2); Commonwealth v. Geer, 936

A.2d 1075, 1077 (Pa. Super. 2007). The PCRA court correctly determined

that it was without jurisdiction to hear this untimely petition.

        Muhammad has filed in this Court a petition seeking a stay of this

appeal pending a remand for an evidentiary hearing. We deny that motion.




                                         -2-
J-S71026-14



     Order affirmed. Motion for stay denied. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2015




                                    -3-